                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                              BUTTE DIVISION

 CLARK CANYON HYDRO, LLC,

                   Plaintiff,                      CV-18-65-BU-BMM
     vs.

 IDAHO POWER COMPANY,                                   ORDER

                   Defendant.



      The undersigned conducted a telephonic status call on November 14, 2019.

James Murnion, Esq. and Ryan Shaffer, Esq. appeared on behalf of the Plaintiff.

Shane Coleman, Esq. and Brianne McClafferty, Esq. appeared on behalf of the

Defendant.

      IT IS ORDERED that as far as Defendant’s Objection to Plaintiff’s Expert

Disclosure (Doc. 33) is construed as a motion to exclude experts, it is DENIED.

      DATED this 15th day of November, 2019.
